PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Degarate, Paul
Application No. 14/696,473
Filed: 26 Apr 2015
For: Integrated Hand Guard System


:
:
:
:	DECISION ON PETITION
:




This is a decision on the renewed petition under 37 CFR 1.137(a), filed April 4, 2021, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

The Office mailed a Notice of Allowance and Fee(s) Due on March 18, 2020, which set a three month period, extendable under 37 CFR 1.136(a), to pay the issue fee. Applicant submitted the issue fee on July 3, 2020. This application became abandoned on June 19, 2020. A Notice of Abandonment was mailed on October 29, 2020. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a completed Part B – Fee(s) Transmittal and the issue fee of $250 on July 3, 2020; (2) the  petition fee of $525 on April 4, 2021; and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for processing into a patent.


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET